Citation Nr: 1525130	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-15 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to an initial compensable disability rating for mixed migraine and tension headaches.

2.  Entitlement to a disability rating in excess of 50 percent for anxiety disorder, posttraumatic stress disorder (PTSD), and major depression.

(The issue of entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Sierra Vista Regional Health Center from January 1, 2012, to January 2, 2012 is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

As indicated on the title page, the Veteran has another appeal before the Board.  That appeal originates from a different agency of original jurisdiction and involves an issue dependent on different law and facts; it is the subject of a separate decision.  See BVA Directive 8430, paragraph 14.  The notices of disagreement discussed below were discovered on review of Virtual VA records in connection with the appeal being addressed in a separate decision.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of the appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2009 and September 2009,  the Veteran expressed timely disagreement with the rating assigned by a May 2009 rating decision that awarded service connection for mixed migraine and tension headaches and assigned a noncompensable rating.  Virtual VA Entries May 14, 2009, June 16, 2009, & September 4, 2009.
In February 2012,  the Veteran expressed timely disagreement with an April 2011 rating decision that denied a higher rating for the service-connected anxiety disorder, PTSD and major depression.  Virtual VA Entries April 11, 2001, & February 21, 2012 (entitled "Medical Treatment Record.")

The AOJ did not issue a Statement of the Case (SOC) on these claims, and they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and her representative an SOC on the issues of entitlement to an initial compensable disability rating for mixed migraine and tension headaches, and entitlement to a disability rating in excess of 50 percent for an anxiety disorder, posttraumatic stress disorder, and major depression.  The Veteran must be advised that for the Board to have jurisdiction of these matters, she must file a timely substantive appeal responding to the SOC.  Should the Veteran or her representative submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




